Case 4:19-mj-01910 Document 1 Filed on 10/10/19 in TXSD Page 1 of 5

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT sovnted States Courts
for the FILED ~ s

Southern District of Texas OCT 10 2019

 

 

 

United States of America ) .
v. ) David J, Bradley, Clerk of Court
SILVANO VILLANUEVA JR. ) Case No. |

JAIME JESUS VAZQUEZ ) C
: H19-19
) |
)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 9/4/19 through 10/10/19 in the county of Harris in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description

841 (a)(1), 841(b)(1 (A) (ii), and 846 Conspiracy to possess with the intent to distribute a controlled substance,
namely, 5 kilograms or more of cocaine:

This criminal complaint is based on these facts:

See attached affidavit.

@ Continued on the attached sheet. ()
i 4
YJ (MY. JAAN

Complainant’s signature

 

Patricia Trevino, Special Agent, DEA

Printed name and title

 

Sworn to before me and signed in my presence.
Date: “O-¢0 ~/7 f _—D f fa
oS Ae 's signature

City and state: Houston, Texas Nancy K. Jé6hnson, U.S. Magistrate Judge

Printed name and title

 
Case 4:19-mj-01910 Document 1 Filed on 10/10/19 in TXSD_ Page 2 of 5

Attachment A
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

L, Patricia Trevino, being duly sworn, depose and state the following:

I am a Special Agent with the Drug Enforcement Administration, United States Department of
Justice, and as such I am empowered under Title 21, United States Code, Section 878, to enforce .
Title 21 and other criminal laws of the United States, to make arrests and obtain and execute search,
seizure, and arrest warrants. I am currently employed with the United States Drug Enforcement
Administration (DEA), and have been so employed for the past nineteen (19) years. I am currently
assigned to the DEA Houston Field Division, and have been assigned there for approximately 19
years. In connection with my official duties, I investigate criminal and civil violations of the
Controlled Substances Act. I have received special training in the enforcement of laws concerning
controlled substances as found in Title 21 of the United States Code. In connection with my duties
and responsibilities as a law enforcement officer, I have frequently testified in judicial proceedings
for violations of laws concerning controlled substances. I have participated in numerous drug
trafficking investigations, including investigations that have resulted in felony arrests for
violations of Title 21 of the United States Code. I have been involved in various types of electronic
surveillance, in the execution of search and arrest warrants, and in the debriefing of defendants,
witnesses and informants, as well as others who have knowledge of the distribution and
transportation of controlled substances, and of the laundering and concealing of proceeds from
controlled substance trafficking.

I am making this affidavit in support of a Criminal Complaint to be presented to the United States
District Court, Southern District of Texas, establishing probable cause for the arrest of Silvano
VILLANUEVA JR. and Jaime VAZQUEZ. This criminal complaint charges that Silvano
VILLANUEVA JR. and Jaime VAZQUEZ conspired with others to possess with the intent to
distribute cocaine in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)Gi)
and 846. I base the information outlined in this affidavit on personal observations and knowledge,
information related to me by other sworn agents, law enforcement officers, and a Confidential Source
(CS), and my training and experience in the investigation of narcotics trafficking. Based on the
Affiant’s experience, the CS has previously provided reliable information resulting in seizures of
narcotics and arrests. The facts set forth in this affidavit are not the only facts known to your affiant,
they are only facts set forth by your affiant for the limited purpose of establishing probable cause for
arrest.

Affiant along with other members of DEA OCDETF group D45 have been conducting an
investigation into the drug trafficking activities of Silvano VILLANUEVA. On or about September
4, 2019 into the early morning hours of September 5, 2019, agents received information from a CS
that the CS traveled via bus to Harlingen and McAllen, TX for a series of meetings with a person
known to the CS by name and sight as Silvano, later identified as Silvano VILLANUEVA JR.,
in furtherance of getting a tractor-trailer registered and put into service to move loads of cocaine
from the valley north to Houston. VILLANUEVA also told the CS that he sends cocaine to North
Carolina, Atlanta and Ohio.

Also on September 4, 2019, the CS received a wire transfer from Silvano VILLANUEVA JR. as

 
Case 4:19-mj-01910 Document 1 Filed on 10/10/19 in TXSD_ Page 3 of 5

payment for the trip down to McAllen and Harlingen. The wire transfer documents contained
identifying information for VILLANUEVA. Agents ran the information through law enforcement
databases to confirm VILLANUEVA’S identity. Agents also showed photographs of Silvano
VILLANUEVA JR. to the CS, who the CS identified as the same person he/she knows as Silvano.

The CS stated that while he/she was in McAllen, Texas meeting with VILLANUEVA, he told the
CS that he had acquired a tractor-trailer that the CS would utilize. WILLANUEVA told the CS to
register the tractor-trailer in the CS's name. VILLANUEVA assisted in getting the tractor-trailer
ready for transport by conducting general maintenance, including changing the tires, and applying
new logos and paint.

On or about September 12, 2019 the CS provided the following TX Tag #094C-330, which the CS
stated he/she would re-register in his/her name. The CS provided that the tractor plate would be a
new issuance. The CS stated that the tractor was a 2010 burgundy Freightliner and that the
company name they would be using on the truck’s paperwork and logo was BLESSED 7'S
TRANSPORT SERVICES LLC, 1806 Liz Drive, Mission, TX 78574. On September 13, 2019
the CS provided the new license plate for the tractor-trailer of R432270.

Between September 10" and September 13" 2019 the CS and VILLANUEVA had conversations
about approximately 42 kilograms of cocaine that needed to be delivered to customers in Houston,
Atlanta, Ohio or North Carolina. VILLANUEVA stated that perhaps a second load would be
ready prior to the CS's departure. VILLANUEVA stated to the CS that he is not supposed to send
two loads at a time but asked if the CS would take both if it were possible. The CS stated that
he/she would take whatever was available as he/she needed to earn money.

On September 16, 2019 the CS received two duffel bags, containing what VILLANUEVA told
him/her was 35 kilograms of cocaine, from VILLANUEVA. The CS was told by VILLANUEVA
that he/she would be delivering the narcotics to someone in Atlanta and that the CS would receive
more information while en route. The CS drove to the area of 23" and Produce Road, Hidalgo,
Texas to pick up the legitimate load of broccoli that VILLANUEVA had previously arranged as
acover. After picking up the narcotics and broccoli, the CS notified VILLANUEVA that he/she
would continue driving north to deliver the narcotics to Atlanta as arranged. ,

Shortly thereafter, DEA McAllen Agents took possession of the cocaine. Upon inspection of the
cocaine, Agents saw it was marked with triple 7’s matching the logos and trucking company name
of Blessed 7’s Transport Services that was on the tractor-trailer driven by the CS. The gross weight
of the cocaine was approximately 45.3 kilograms. The substance field tested positive for cocaine.

The CS received seizure documentation regarding the seizure of the cocaine by law enforcement.
The CS continued to drive the tractor-trailer all the way to Houston, Texas. The CS spoke to
VILLANUEVA over the phone on September 17, 2019 and told him that the CS was stopped at
a checkpoint and that law enforcement seized the cocaine. On September 18, 2019 the CS met
with VILLANUEVA at a Love’s Travel Stop at 612 Pederson, Katy, Texas to return the tractor-
trailer to him. During the meeting the CS provided WILLANUEVA with the original
documentation of the seizure of the 45.3 kilograms of cocaine the CS had been transporting for
VILLANUEVA. .

 
Case 4:19-mj-01910 Document 1 Filed on 10/10/19 in TXSD Page 4 of 5

Affiant and other agents conducted surveillance in the parking lot of the Love’s Travel Stop.
During that time, another man, later identified as Jaime VAZQUEZ, was seen ina vehicle outside
the Travel Stop directly in front of the store. After meeting with the CS, VILLANUEVA left the
travel stop and went directly to the car where VAZQUEZ was waiting. WILLANUEVA got into
the car with VAZQUEZ. The two drove behind the travel stop to where the tractor-trailer was
parked. Agents observed VAZQUEZ and VILLANUEVA meeting with what appeared to be a
mechanic discussing the tractor-trailer.

Agents conducting surveillance at the Love’s Travel Stop were able to recognize VILLANUEVA
as the same person identified previously as SILVANO VILLANUEVA JR.

Between September 18, 2019 and October 10, 2019 phone conversations between the CS and
VILLANUEVA mentioned another man known as “The Dallas Guy” numerous times. During
the conversations between VILLANUEVA and the CS, VILLANUEVA stated that “The Dallas
Guy” wanted to meet with the CS face to face to discuss the seizure documentation the CS provided
to VILLANUEVA on September 18, 2019 at the Love’s Travel Stop.

During a phone call on September 29, 2019 between WILLANUEVA and the CS,
VILLANUEVA put “The Dallas Guy” on the phone. The CS and “The Dallas Guy” had a
conversation where “The Dallas Guy” stated that the CS was making them look bad, that it has
been more than 10 days, and that they all need to meet.

On October 10, 2019, the CS arranged a meeting with “The Dallas Guy” and VILLANUEVA at
a McDonalds located at 2801 Highway 59 North, Rosenberg, Texas to take place at 12:30 pm.
Agents arrived at the McDonalds at approximately 12:15 pm and established surveillance at the
location. At approximately 1:09 pm agents observed a black Toyota Camry with Texas Temporary
Tag 50418R8 pull into the parking lot occupied by two males. Agents ran the tag number and
observed that it returned to VILLANUEVA. VILLANUEVA exited the Camry to go into the
McDonalds. The driver of the vehicle circled the parking lot several times. Agents conducting

surveillance were able to confirm that the same man seen at the Love’s Travel Stop on September
18, 2019, identified as VAZQUEZ, was the driver of the black Toyota Camry.

At approximately 1:12 pm VILLANUEVA called the CS and told the CS that he was there at the -
McDonalds and was alone. The CS told VILLANUEVA that he/she is not coming unless the guy
from Dallas is there. Agents conducting surveillance watched as VILLANUEVA exited the
“McDonalds and got back into the Toyota Camry. Shortly thereafter, VILLANUEVA exited the
Camry and then returned to the front of the McDonalds. The CS then called VILLANUEVA and
said he/she just drove by, the CS knows the guy is there, and that the CS wanted to talk to him.
Agents watched as VILLANUEVA then re-entered the Toyota Camry and another voice,
ultimately identified as VAZQUEZ, got on the phone.

During the recorded conversation with the CS, VAZQUEZ asked the CS why the CS was scared
to meet them. VAZQUEZ then told the CS that he saw the paperwork. VAZQUEZ asked the
CS why he/she is hiding. VAZQUEZ stated that they are not there to kidnap the CS and asked
the CS to come meet them. During the conversation VAZQUEZ asked the CS to explain to him
exactly what happened. In Affiant’s experience with this investigation, the subject of the meeting

 
Case 4:19-mj-01910 Document 1 Filed on 10/10/19 in TXSD Page 5 of 5

was for the CS to explain the circumstances surrounding the seizure of cocaine on September 16,
2019.

After the phone call, Affiant and other agents from DEA Houston Field Division detained both
Silvano VILLANUEVA JR. and Jaime VAZQUEZ. Authorities identified Jaime VAZQUEZ
with his Texas Driver’s License he provided and Silvano VILLANUEVA JR. was also identified
with his Texas Driver’s License.

Based on the foregoing, your affiant respectfully submits that probable cause exists to believe that
Silvano VILLANUEVA JR. and Jaime VAZQUEZ have committed a violation of Title 21
U.S.C. Sections 841(a)(1), 841(b)(1)(A)Gi), and 846, specifically, conspiracy to possess with
intent to distribute cocaine, a Schedule II Controlled Substance.

Patricia Trevino ‘

Special Agent
Drug Enforcement Administration

i~
Sworn to and subscribed before me on this _/ D day of October 2019, and I hereby

find probable cause.

pkey lohnsow”

United States Magistrate
Southern District of Texas
